AMY, Judge.
For the reasons discussed in the companion case in this consolidated matter, State of Louisiana v. Herbert Charles, Jr., 02-0443 (La.App. 3 Cir.10/02/02), 827 So.2d 553, the defendant’s convictions and sentences are affirmed. This matter is remanded and the trial court instructed to inform the defendant of the two-year prescriptive period provided for in La.Code Crim.P. art. 930.8 by sending appropriate written notice to the defendant within ten days of the rendition of this opinion and to file written proof that the defendant received the notice in the record of the proceedings.
*563AFFIRMED. REMANDED WITH INSTRUCTIONS.